FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHMMED ENAMUL BHUIYAN                           No. 10-71697
HAQ,
                                                 Agency No. A071-575-736
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Mohmmed Enamul Bhuiyan Haq, a native and citizen of Bangladesh,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Haq’s untimely motion to

reopen because he did not establish changed circumstances in Bangladesh material

to his claims to qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Almaraz v. Holder, 608 F.3d 638, 640-41 (9th Cir. 2010)

(petitioner failed to show passage of trade agreement was material to his claim

where documents he submitted were inconclusive, even if accepted as true).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71697